Mikoll, J. P.
Appeal from an order of the County Court of Sullivan County (Leaman, J.), entered June 12, 1996, which denied defendant’s application for permission to inspect Grand Jury minutes.
Defendant was convicted upon his plea of guilty of the crimes of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree. In connection with the appeal of that convic*828tion, defendant requested a copy of the Grand Jury minutes underlying his indictment. County Court denied the request and defendant has appealed from that order.
We affirm. The apparent basis for defendant’s request was the alleged insufficiency of the evidence before the Grand Jury. Defendant’s plea of guilty, however, waived any question as to the sufficiency of the proof supporting the indictment (see, People v Alfone, 132 AD2d 878, lv denied 70 NY2d 797; People v Ector, 126 AD2d 904). Even if it is accepted that he was also challenging defects in the Grand Jury proceeding itself, which is not waived by a guilty plea (see, People v Wilkins, 68 NY2d 269, 277, n 7), defendant’s allegations fail to show the "compelling and particularized need for access” that is required before access to Grand Jury minutes may be obtained (Matter of Hudson v Albany County Grand Jury, 165 AD2d 966, 967).
White, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the order is affirmed, without costs.